 IBEW, LOCAL #58International Brotherhood of Electrical Workers,AFL-CIO-CLC, and its Local Union No. 58 andSteinmetz Electrical Contractors Association, Inc.,and Thomas Edison Club of Detroit, Inc. Case 7-CB-3562February 1, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 1, 1977, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter Respondents filed excep-tions with supporting briefs,' and the ChargingParties filed a brief in answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,only to the extent consistent herewith.Respondent, Local Union No. 58, InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC(herein called Respondent Local or the Union),excepts to the Administrative Law Judge's findingthat it violated Section 8(b)(3) of the Act by refusingto bargain with the Charging Parties with respect to acollective-bargaining agreement covering employeesengaged in commercial electrical work. We findmerit to these exceptions.As set forth more fully in the Administrative LawJudge's Decision, Steinmetz Electrical ContractorsAssociation, Inc., and Thomas Edison Club ofDetroit, Inc., hereafter jointly referred to as Stein-metz-Edison, are associations of employers engagedin electrical contracting for both the residential andcommercial construction industry in the Detroitmetropolitan area. Prior to 1972, Steinmetz-Edisonand its contractor members were represented forcollective-bargaining purposes by the SoutheasternMichigan Chapter of the National Electrical Con-tractors Association (herein called NECA), whichbargained and negotiated with Respondent Local forcontracts covering residential and commercial work.In 1972 Steinmetz-Edison withdrew from NECA.On August 8, 1977, the Administrative Law Judge corrected hisDecision by noting that all of the allegations in the complaint againstRespondent International were resolved in a settlement agreement reachedby all of the parties at the hearing. Respondent Internatonal's exceptionsare limited to the failure of the Administrative Law Judge to note thatsettlement in his original Decision.2 The collective-bargaining agreement contained an article providing formutually agreed-upon amendments234 NLRB No. 106Thereafter, individual members of the Steinmetz-Edison associations either by a formal letter of assentor an informal commitment agreed to be bound bythe terms of the Union-NECA collective-bargainingagreements.In May 1975, the Council of Industrial Relations, abipartite body jointly established by NECA andRespondent Local to resolve differences, directed theUnion and NECA to enter into negotiations forseparate residential and commercial collective-bar-gaining agreements. On June 1, 1975, the Union andNECA signed a l-year collective-bargaining agree-ment covering both commercial and residentialwork; however, the negotiations that had started inMay for a separate residential agreement continued.2On or about October 2, 1975, Respondent Localseparately recognized Steinmetz-Edison, for the firsttime, for the purpose of negotiating a collective-bargaining agreement covering only residential work.Respondent Local and Steinmetz-Edison then en-tered into collective-bargaining, and a tentativeagreement covering residential work was reached onOctober 20, 1975.3 On January 9, 1976, the Unionand NECA reached an agreement covering onlyemployees doing residential work. That agreementmodified the June 1975 Union-NECA contract tocover only commercial work.The parties have stipulated that Respondent Localhas refused to bargain with Steinmetz-Edison withrespect to a commercial agreement. On July 30, 1976,the General Counsel issued the complaint involvedherein, alleging, inter alia, that since May 12, 1976,Respondent Local has refused to bargain withSteinmetz-Edison concerning a collective-bargainingagreement covering commercial employees. On thesame day, by telegram, Respondent Local formallyand unequivocally disclaimed any and all interest inrepresenting Steinmetz-Edison employees doingcommercial work.Based on the above, the Administrative Law Judgefound that Respondent Local, by refusing to bargainwith Steinmetz-Edison in the historically appropriateunit of residential and commercial employees, violat-ed Section 8(b)(3). The Administrative Law Judgefurther found that Respondent Local's disclaimer ofinterest in representing Steinmetz-Edison employeesdoing commercial work was ineffective in light ofRespondent Local's "previous bargaining relation-ship." We disagree.3 The terms of the collective-bargaining agreement required the approvalof the International before it became effective. For reasons not fullydeveloped in the record, the International never approved the Octoberagreement or another tentative agreement signed by Respondent Local andSteinmetz-Edison in December 1975.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that the parties stipulated thaton October 2, 1975, Respondent Local recognizedSteinmetz-Edison for the purposes of negotiating anagreement covering employees doing residentialwork. Thereafter, the parties entered into negotia-tions and on October 20, 1975, reached an agreementon a contract covering that unit of employees. TheGeneral Counsel contends that the parties also madean oral agreement to apply the terms of the June1975 NECA-Union collective-bargaining agreementto Steinmetz-Edison employees doing commercialwork. Respondent Local, however, categorically de-nied that it entered into any such oral agreementcovering Steinmetz-Edison employees doing com-mercial work. In the face of that explicit denial andthe lack of any corroborating evidence suggestingthat Respondent had made such an agreement, wefind that the General Counsel has failed to establishthat subsequent to October 1975 Respondent Localhad agreed to represent Steinmetz-Edison employeesdoing commercial work. We further find that, what-ever the bargaining history of the relationship be-tween Steinmetz-Edison and Respondent Local,4theparties mutually agreed to the establishment of a newunit of residential employees.5It is clear that, bymutual consent, parties can voluntarily change thescope of a bargaining unit, if the new unit is notobviously improper.6The Administrative Law Judge, however, alsofound that the unit alleged in the complaint, thecombined residential and commercial unit, washistorically appropriate. We agree that such a unitmay have been appropriate as there was at least somehistory of bargaining in that unit. Further, the recordreveals that a number of employees are capable ofdoing either commercial or residential work, someemployers use such employees interchangeably, andthe same apprenticeship and licensing requirementsapply to both residential and commercial employees.We also find, however, that the unit of residentialemployees agreed to in October 1975 was also anappropriate unit. Our examination of the recordreveals that, in fact, residential and commercial work4 Although individual members of Steinmetz-Edison had signed letters ofassent or had informally agreed to be bound by the Union-NECAagreements, Respondent Local had never had a collective-bargainingagreement or a collective-bargaining relationship with Steinmetz-Edisonprior to October 1975. Since the parties mutually agreed to a new unit, wefind it unnecessary therefore to determine what if any effect the collective-bargaining relationship between Respondent Local and the individualmembers of Steinmetz-Edison had upon determining the appropriateness ofthe new separate residential unit.5 The residential only unit was in fact identical in composition to the unitthen currently approved by the area industry.6 Miscellaneous Service Workers, Drivers and Helpers, Local 427, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Edward D. Sultan Co., Ltd.), 223 NLRB 1342 (1976).7 Morand Brothers Beverage Co., et al.. 91 NLRB 409 (1950), enfd. 190F.2d 576 (C.A. 7, 1951).involves different skills and capabilities and thatsome contractors using Respondent's hiring hallspecifically request employees capable of commercialor residential work as the case may require. Based onthe above, we find that the voluntarily and mutuallyagreed-upon unit of residential employees is notobviously improper and also constitutes an appropri-ate unit. It has long been settled that the unit soughtneed only be an appropriate unit, not the mostappropriate unit.7It is also clear that the Steinmetz-Edison demand to bargain on a basis broader thanthe established bargaining unit (here the residentialunit) was not a mandatory subject of bargaining, andRespondent Local's refusal to bargain over such ademand did not violate Section 8(b)(3).8As mentioned previously, the Administrative LawJudge also found that Respondent Local's disclaimerof interest in representing Steinmetz-Edison employ-ees doing commercial work was ineffective in light ofRespondent Local's "previous bargaining relation-ship." In any inquiry into the effectiveness of such adisclaimer, the Board has always focused on theunion's contemporaneous and subsequent conduct.9In the instant case, the complaint alleges that sinceMay 12, 1976, Respondent Local has refused tobargain with Steinmetz-Edison regarding a collec-tive-bargaining agreement covering commercial em-ployees. The record, however, contains no reliableevidence that subsequent to October 2, 1975, the dateRespondent Local recognized Steinmetz-Edison forthe purposes of negotiating a residential collective-bargaining agreement, Respondent Local engaged inany effort to represent Steinmetz-Edison employeesdoing commercial work. Thus, there is no evidence toindicate that Respondent Local engaged in anyactivity inconsistent with its refusal to representSteinmetz-Edison employees doing commercial workor to bargain collectively concerning those employ-ees.'0This Board cannot compel a union to representemployees it no longer desires to represent, and as N.LR.B. v. Wooster Division of Borg-Warner Corp., 356 U.S. 342 (1958).9 Miratti's Inc., 132 NLRB 699, 701 (1961). See also Gazette PrintingCompany, 175 NLRB 1103, 1104 (1969), and cases cited therein.io The Administrative Law Judge's citation of International Brotherhoodof Electrical Workers, AFL-CIO and Local 59, IBEW (Texlite, Inc.), 119NLRB 1792, 1798 (1958), enfd. 266 F.2d 349 (C.A. 5, 1959), for theproposition that conduct by Respondent Local was inconsistent with itsdisclaimer of interest in representing Steinmetz-Edison commercial employ-ees is inapposite. In Texlite, Inc., the union disclaimed interest inrepresenting a unit of the employer's employees; however, its subsequentbehavior belied that disclaimer and indicated that in fact the Union hadattempted to continue representing those employees. In the instant casethere is no evidence in the record that subsequent to October 2, 1975,Respondent Local engaged in any activity indicating a desire to representany of Steinmetz-Edison employees doing other than residential work. See,also, cases cited in fn. 9, supra.634 IBEW, LOCAL #58refusal to bargain over such employees does notviolate Section 8(b)(3) of the Act." For all of theabove reasons, we find that Respondent Local byrefusing to bargain with Steinmetz-Edison in respectto a collective-bargaining agreement covering com-mercial employees did not violate Section 8(b)(3).Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety."I Local 44 and Washington State Association of the United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO (John R. Morris), 195 NLRB 225(1972), enfd. and reported at 82 LRRM 2687, 70 LC ¶13. 448 (C.A. 9, 1972);Sheet Metal Workers International Association, Local Union No. II (Corru-gated Asbestos Contractors, Inc.), 192 NLRB 32. 34 (1971).DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Uponcharges and amended charges filed on June 7 and July 2,1976, respectively, the General Counsel of the NationalLabor Relations Board for the Regional Director ofRegion 7, Detroit, Michigan, issued a complaint on July 30,1976, against International Brotherhood of ElectricalWorkers, AFL-CIO-CLC, and its Local Union No. 58,herein called the Respondents, alleging that they hadengaged in certain unfair labor practices violative ofSection 8(bX3) of the National Labor Relations Act, asamended, herein called the Act.' The Respondents filed ananswer denying the allegations of unlawful conduct allegedin the complaint.Pursuant to notice, a hearing was held before me onMarch 25, 1977, in Detroit, Michigan. Briefs were receivedfrom the General Counsel, the Respondents and theCharging Parties on May 16, 1977, and they have beencarefully considered.Upon the entire record in this case, I hereby make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSSteinmetz Electrical Contractors Association, Inc., andThomas Edison Club of Detroit, Inc., are Michigancorporations having maintained their offices and places ofbusiness, respectively, in the cities of Farmington Hills andDetroit, Michigan. During the year ending December 31,1975, Auto City Electric Company, an employer-memberof Steinmetz, purchased and received materials valued inexcess of $50,000 from points located outside the State ofI Other unfair labor practices alleged in the complaint were resolved in asettlement agreement reached by all the parties at the hearing.The aforesaid settlement agreement included a resolution of all theMichigan. During the same period, E. R. Switzer ElectricCompany, an employer-member of Thomas Edison, re-ceived goods and materials valued in excess of $50,000from points located outside the State of Michigan. Duringthe same period, Steinmetz Electrical Contractors Associa-tion, Inc., and Thomas Edison Club of Detroit, Inc.,derived an aggregate gross revenue valued in excess of$500,000, and received products valued in excess of$100,000 directly from points located outside the State ofMichigan. I find Auto City Electric Company and E. R.Switzer Electric Company to be engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. Ifurther find Steinmetz Electrical Contractors Association,Inc., and Thomas Edison Club of Detroit, Inc., by virtue oftheir actions as representatives of these employees andother employer-members, also to be engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, AFL-CIO-CLC, and its Local Union No. 58 are labor organiza-tions within the meaning of Section 2(5) of the Act.I1l. THE UNFAIR LABOR PRACTICESA. The FactsPrior to 1972, the Charging Parties in this case, hereincalled Steinmetz-Edison, belonged to the SoutheasternMichigan Chapter of the National Contractors Associa-tion, herein called NECA, which bargained and negotiatedcontracts on their behalf with Respondent Internationaland Respondent Local Union No. 58. In 1972, Steinmetz-Edison timely withdrew from NECA. During the subse-quent period between 1972 and October 1975, Respon-dents continued to recognize Steinmetz-Edison for collec-tive-bargaining purposes and the contractual relationshipcontinued by means of the members of Steinmetz-Edisonexecuting letters of assent to the Respondent Union-NECAcontracts that were negotiated during this period. In viewof the issue presented in this case, it is to be particularlynoted that at all times prior to January 9, 1976, thesuccessive single collective-bargaining agreements betweenRespondents and NECA covered both residential andcommercial work.On or about April 19, 1975, the Council of IndustrialRelations, a body set up by the Union and NECA toresolve material disputes, directed the Union and NECA tonegotiate a separate contract solely covering residentialwork, which, as noted, had previously been covered underthe single industry (commercial) contract.In the meantime, on or about October 2, 1975, theRespondents recognized Steinmetz-Edison for collective-bargaining purposes and commenced negotiating a collec-tive-bargaining agreement covering residential work. Acontract covering this work was reached on October 20,1975. With respect to commercial work, however, it wasstipulated that, at all times material hereto, Respondentsallegations in the complaint against the International Brotherhood ofElectrical Workers. AFL-CIO-CLC.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave refused to bargain with Steinmetz-Edison concerninga commercial contract. A so-called disclaimer of interest byRespondents to represent employees performing commer-cial work was set forth in a telegram from Respondents toSteinmetz-Edison on July 30, 1976, which stated as follows:IBEW Local 58 herewith disclaims, fully and unequivo-cally any and all representative rights with respect tothe employees of any and all contractors who havedesignated Steinmetz Electrical Contractors Associa-tion and/or Thomas Edison Club of Detroit as theirbargaining representatives for purposes of collectivebargaining for an inside commercial agreement. Thesecontractors are as follows: [Names omitted.]B. Discussion and ConclusionsFrom the facts hereinabove stated, the issue in this caseis whether Respondents' conduct in refusing to bargainwith Steinmetz-Edison concerning terms and conditions ofa collective-bargaining agreement covering the commercialwork performed by their member-employees is violative ofSection 8(b)(3) of the Act.A principal defensive contention raised by Respondentsis that the appropriate unit alleged in the complaint,namely all journeyman and apprentice wiremen employedby the employer-members of Steinmetz-Edison, is not anappropriate unit for the purposes of collective bargaining.In finding no merit to this defense, it may be simply noted,as the undisputed facts reveal, that the journeymanelectrician and apprentice employees of the various con-tractors studied and worked under one apprenticeshipprogram covering both commercial and residential work,and on the completion of their training, took a singleexamination covering both types of work. In addition, theemployees of the contractors are interchangeably assignedto commercial and residential projects, that is the member-employees of one employer may be assigned to performresidential work one day and commercial work the next.Moreover, that Respondents have historically recognizedthe appropriateness of the unit in question is manifested bythe previously noted fact that for a number of years priorto January 1976, there was a single collective-bargainingagreement between Respondents and NECA which cov-ered both residential and commercial work. Accordingly,and in view of all the foregoing, I find the unit alleged inthe complaint to be an appropriate unit for the purposes ofcollective bargaining.Respondents also assert that they should not be requiredto bargain with respect to the commercial work performedby their member-employees because they have "formallydisclaimed interest with respect to this particular commer-cial unit." In this connection, it is noteworthy that therecord in this case does not reveal whatever the Respon-dents' motives or reasons for refusing to bargain withSteinmetz-Edison concerning the commercial work. Itherefore must assume this to be some type of a tacticalmaneuver and therefore not a good-faith disclaimer of theirrepresentation rights. As the Board stated in International2 1 find as totally without merit Respondents' further assertion that theywere not obligated to bargain with Steinmetz-Edison because Steinmetz-Edison "is not a successor organization of NECA." Not only is anyBrotherhood of Electrical Workers, AFL-CIO (Texlite Inc.),119 NLRB 1792, 1798 (1958), "A union's 'bare statement'of disclaimer is not sufficient to establish that it hasabandoned its claim to representation if the surroundingcircumstances justify an inference to the contrary. Theunion's conduct must not be 'inconsistent' with its allegeddisclaimer." In view of Respondents' previous bargainingrelationship on behalf of their members with Steinmetz-Edison over preceding years, as previously related, I findRespondents' conduct here to be manifestly inconsistentwith its disclaimer.In sum, and for the reasons set forth above, I find thatRespondents' disclaimer of July 30, 1976, was not made ingood faith and was therefore ineffective to relieve them oftheir obligation to bargain with Steinmetz-Edison foremployees in the appropriate unit. By so refusing tobargain, Respondents violated Section 8(b)(3) of the Act.2IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theemployers, described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices violative of Section 8(bX3) of theAct, I shall recommend that they cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1. The employers are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondents are labor organizations within themeaning of Section 2(5) of the Act.3. All journeyman and apprentice wiremen employedby Steinmetz Electrical Contractors Association, Inc., andThomas Edison Club of Detroit, Inc., excluding supervi-sors as defined in the Act, constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. The Respondents are, and at all times material havebeen, the exclusive representatives of the employees in theabove appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act."successor" theory inapplicable here, but the fact is that Respondentsindeed did recognize Steinmetz-Edison for bargaining purposes.636 IBEW, LOCAL #585. By refusing to bargain for an appropriate unit, theRespondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b)3) of theAct.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]637